UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2309



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                              Debtor.
_________________________


JOYCE A. MAKSIMUK,

                                               Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                    Trust - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, District
Judge; Robert R. Merhige, Jr., Senior District Judge; Blackwell N.
Shelley, Bankruptcy Judge. (CA-85-1307-R)


Submitted:   June 15, 1999                   Decided:   June 30, 1999


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory T. Zalecki, Sterling Heights, Michigan, for Appellant.
Orran L. Brown, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joyce A. Maksimuk appeals the district court’s order denying

her second motion to vacate the arbitration award in this matter

seeking compensation for injuries allegedly sustained as a result

of using of the Dalkon Shield.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See In re:

A.H. Robins Co., Inc. (Maksimuk v. Dalkon Shield Claimants Trust),

No. CA-85-1307-R (E.D. Va. July 31, 1998).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2